Exhibit 10.1

 

AMENDMENT TO

 

WEB SITE DEVELOPMENT, SERVICE
AND
REVENUE SHARING AGREEMENT

 

THIS AMENDMENT TO WEB SITE DEVELOPMENT, SERVICE AND REVENUE SHARING AGREEMENT
(this “Agreement”), is entered into as of June 23, 2005, by and between ORANGE
21 INC., a Delaware corporation (“ORANGE 21”), and NO FEAR, INC., a California
corporation (“NO FEAR”).

 

RECITALS

 

A.                                   ORANGE 21 and NO FEAR are parties to that
certain Web Site Development, Service and Revenue Sharing Agreement dated as of
December 17, 2004 (the “Web Site Agreement”).

 

B.                                     ORANGE 21 and NO FEAR desires to amend
the Web Site Agreement to as provided in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.0                               DEFINITIONS.  Capitalized but undefined terms
used herein shall have the meaning set forth in the Web Site Agreement.

 

2.0                               AMENDMENT TO WEB SITE AGREEMENT.

 

2.1                               Termination of Obligations under the Web Site
Agreement..  Effective as of 11:59 P.M. on June 30, 2005 (the “Termination
Date”), the obligations of the parties under the Web Site Agreement shall be
deemed terminated and of no further force or effect (subject to the survival
provisions set forth in Section 2.2 below); provided, however, that the parties
shall use commercially reasonable efforts to effect a smooth and orderly
transition of the services provided by Orange 21 under Sections 2.0 and 3.0 of
the Web Site Agreement to No Fear at the earliest possible opportunity of the
parties and, provided, further, that the parties agree that sales of products
through the NF Website prior to the Termination Date (but not thereafter) shall
continue to be subject to the provisions of Sections 3.6, 3.7, 3.8, 3.9, 3.10,
3.11 and 3.12.

 

2.2                               Survival of Certain Sections of the Web Site
Agreement.  Notwithstanding any other provision herein to the contrary, the
following sections of the Web Site Agreement shall survive the termination
thereof and shall continue in full force and effect: all of Section 1.0;
Sections 5.1 (but not 5.1.1), 5.2, 5.3, 7.1, 11.4 and 11.5, all of Sections 8.0
and 12.

 

2.3                               Payment of Certain Termination Amounts and
Certain Other Transition Matters.  On or prior to the Effective Date, Orange 21
shall pay to No Fear or its designee a one-time payment of Three Thousand Two
Hundred Dollars ($3,200) in consideration of the

 

--------------------------------------------------------------------------------


 

amendments to the Web Site Agreement effected hereby.  In addition, the
following employee of Orange 21 that was hired by Orange 21 in order to manage
Orange 21’s obligations under the Web Site Agreement: Amanda Geer, shall be
offered comparable employment with No Fear and shall thereafter no longer be
employees of Orange 21.

 

3.0                               No Other Amendments.  Other than the
amendments to the Web Site Agreement effected hereby, the Web Site Agreement
shall remain in full force and effect.  To the extent of any inconsistency
between the terms of the Web Site Agreement and this Amendment, the terms of
this Amendment shall control.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

ORANGE 21 INC,

NO FEAR, INC.,

a Delaware corporation

a California corporation

 

 

By

   /s/ Barry Buchholtz

 

By

     /s/ Mark Simo

 

 

Barry Buchholtz

 

Mark Simo

 

Chief Executive Officer

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------